Case 2:17-cr-00587-JMA Document 151 Filed 11/05/19 Page 1 of 1 PageID #: 1380



BEFORE: JOAN M. AZRACK                                         DATE: 11/5/2019
UNITED STATES DISTRICT JUDGE                                   TIME: 10:00 AM (6.5 hrs)

         CRIMINAL CAUSE FOR DAUBERT HEARING AND MOTION ARGUMENT

DOCKET NO. 17-CR-587 (JMA)

DEFENDANT: Christopher McPartland                DEF. #: 1
☐ Present ☒ Not present      ☐ Custody ☒Bail
DEFENSE COUNSEL: Larry Kranz, Bradley Gershel, Lisa Cahill
☐ Federal Defender     ☒ CJA        ☐ Retained

DEFENDANT: Thomas Spota                        DEF. #: 2
☐ Present ☒ Not present      ☐ Custody ☒Bail
DEFENSE COUNSEL: Alan Vinegrad, Erin Monju
☐ Federal Defender     ☐ CJA        ☒ Retained

AUSA: Nicole Boeckman, Lara Gatz, Justina Geraci, Michael Maffei

INTERPRETER:

PROBATION OFFICER/PRETRIAL:

COURT REPORTER: Fred Guerino              COURTROOM DEPUTY: LMP

☒ Case Called.            ☒ Counsel present for all sides.
☐ Initial Appearance and Arraignment held.
☐ Defendant waives public reading of the Indictment and enters a plea of not guilty.
☐ Waiver of speedy trial executed; time excluded from through .
☐ Order setting conditions of release and bond entered.
☐ Permanent order of detention entered.
☐ Temporary order of detention entered.
     ☐ Detention hearing scheduled for .
☐ Bail hearing held. Disposition:
☐ A further conference is scheduled for

Defendant     ☐    Released on Bond       ☐    Remains in Custody.

OTHER: Jury panel sworn and questionnaires distributed. Daubert hearing held. Witness sworn
and evidence entered. Motions argued. Decision reserved. Transcript sealed.
